Title: From John Adams to Timothy Pickering, 20 October 1797
From: Adams, John
To: Pickering, Timothy


3.
Dear Sir.
East Chester October 20th 1797

Your Favour of yesterday was brought to me to day at Dinner, a very pleasing Circumstance as it Shews the practicability of quick and frequent Intercourse between us.—
The Chevalier de Yrujo’s Letter you mention, I shall probably have an Opportunity to See, as soon as I wish and therefore shall Say nothing to it at present.—
I wish the Person, whoever he was, that undertook to publish your Answer to the Chevaliers Letter of July 11, when he took upon himself to insert it in a Newspaper, had at least had the Judgement to insert it all together in one Paper: because dividing a Thing of that kind prevents it from ever being properly read and understood. I shall probably however have Occasion to lay the whole Correspondence before Congress, and then it will be read in its place.—I pray you to order Copies to be prepared of the whole Correspondence, and everything in your Office which relates to the Subject which in your Judgement can contribute to inform the Legislature of the true Situation of our Country in relation to foreign nations, and to write me as soon as convenient your Opinion of the Communications and Recommendations to be inserted in the Speech.
I return inclosed Mr. Cocke’s Letter and request you when you have read it to transmit it to Mr. McHenry—
The report you mention is probably propagated as well as fabricated by Persons who wish to depress the Spirits of the People, before the convening of Congress.—
We shall have a gloomy session at Philadelphia, if we can make a Congress at all.—
With high Esteem I am Dear Sir, your humble / Servant

John Adams